FILED
                           NOT FOR PUBLICATION                                SEP 08 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


JAMES HUSON, by and through his                  No. 07-55785
guardian ad litem MICHAEL HUSON;
MICHAEL D. HUSON; TENA HUSON,                    D.C. No. CV-06-07488-PSG

             Plaintiffs - Appellants,            AMENDED
                                                 MEMORANDUM *
  v.

SIMI VALLEY UNIFIED SCHOOL
DISTRICT; BARBARA PATTEN,

             Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                     Argued and Submitted October 21, 2008
                              Pasadena, California

Before: PREGERSON and N.R. SMITH, Circuit Judges, and COLLINS **,
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.
      James Huson and his parents, Michael and Tena Huson (the “Husons”)

appeal the district court’s dismissal of their claims under the Rehabilitation Act,

Americans with Disabilities Act, and 42 U.S.C. § 1983. Because the parties are

familiar with the facts of the case, we repeat them here only to the extent necessary

to explain our decision. We have jurisdiction over the district court’s order under

28 U.S.C. § 1291. We review questions of law, such as whether administrative

exhaustion is required under the Individuals with Disabilities Education Act,

(“IDEA”) de novo. Witte v. Clark County Sch. Dist., 197 F.3d 1271, 1274 (9th Cir.

1999). We affirm.

      “[P]laintiffs must exhaust administrative remedies before filing a civil

lawsuit if they seek relief for injuries that could be redressed to any degree by the

IDEA’s administrative procedures.” Kutasi v. Las Virgenes Sch. Dist., 494 F.3d

1162, 1163 (9th Cir. 2007) (emphasis added); see also Robb v. Bethel Sch. Dist. #

403, 308 F.3d 1047, 1050 (9th Cir. 2002). Exhaustion is not required where the

IDEA administrative process would be “futile or inadequate.” Honig v. Doe, 484

U.S. 305, 327 (1988).

      Here, Appellants’ attempt to invoke the futility exception is not persuasive.

Appellants initially sought IDEA services and were denied. Appellants seek to

avoid the exhaustion requirement by adopting Appellees’ position that James


                                          2
Huson is ineligible for IDEA services. The IDEA provides the “opportunity for

any party to present a complaint . . . with respect to any matter relating to the

identification, evaluation, or educational placement of the child, or the provision of

a free appropriate public education to such a child.” 20 U.S.C. § 1415(b)(6)(A);

see also Cal. Educ. Code § 56501(a) (providing a due process hearing when there

is a “refusal to initiate or change the identification, assessment, or educational

placement of the child or the provision of a free appropriate public education to the

child”). The disagreement over James Huson’s education falls within these

bounds, and must be administratively exhausted before Plaintiffs may bring other

claims.1

      Accordingly, the district court’s order is AFFIRMED.2




      1
         Because James Huson’s eligibility for IDEA services has not yet been
finally determined and because Appellants must exhaust IDEA remedies, we do
not reach the other issues presented on appeal. We note, however, that
comprehensive enforcement schemes, such as the IDEA, preclude claims under 42
U.S.C. § 1983. See City of Rancho Palos Verdes v. Abrams, 544 U.S. 113, 120
(2005); Blanchard v. Morton Sch. Dist., 509 F.3d 934, 938 (9th Cir. 2007).
      2
         Because Huson is required to exhaust his administrative remedies, the
district court lacked jurisdiction to hear his other claims. Witte v. Clark County
Sch. Dist., 197 F.3d 1271, 1274 (9th Cir. 1999). Accordingly, we vacate the
district court’s order with respect to Huson’s claims against Principal Patten.

                                           3